t c memo united_states tax_court elton s da silva petitioner v commissioner of internal revenue respondent marilda f da silva petitioner v commissioner of internal revenue respondent docket nos filed date allen duane webber daniel v stern and ryan j kelly for petitioners jeffrey e gold and scott a hovey for respondent memorandum opinion halpern judge these consolidated cases are before the court on petitioners' motions for award of reasonable litigation and administrative costs motions the procedural predicate for the motions is as follows respondent separately determined deficiencies in federal_income_tax with respect to petitioners marilda f da silva and elton s da silva for tax years and respectively on the basis in part that each had omitted from gross_income certain wage income received as employees of the embassy of brazil from the brazilian aeronautical commission commission each petitioner assigned error to respondent's determination principally on the ground that as a foreign brazilian citizen and an employee of the embassy of brazil his or her wages were exempt from federal_income_tax under sec_893 which exempts from income_taxation compensation of certain employees of foreign governments respondent answered denying error but before trial he conceded that the wages in question were exempt from tax the parties filed stipulations of resolved issues subsequently petitioners made the motions the dates of the aforementioned actions are as follows 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure action ms da silva no notice_of_deficiency date mr da silva no date date petition answer date date date notification of concession date date stipulation of resolved issues motion for costs date date date date the issue for decision is whether respondent's position in both cases was substantially justified within the meaning of sec_7430 we hold that it was background the facts and issues in these cases are sufficiently identical to the facts and issues in newman v commissioner tcmemo_2012_74 also involving employees of the commission that we refer readers to that report for a fuller discussion of the pertinent background of these similar cases here we shall highlight certain issues dates and events that merit discussion petitioners resided in maryland when they filed the petitions sec_893 if certain conditions are met sec_893 excludes from gross_income and exempts from taxation compensation of certain employees of foreign governments and international organizations in the case of an employee of a foreign government one condition is that the foreign government reciprocate that treatment for employees of the united_states performing similar services in the foreign_country sec_893 until his concessions in these cases respondent's position was that sec_893 which requires the u s secretary of state to certify to the secretary_of_the_treasury the names of the foreign countries that reciprocate is a prerequisite for exemption under sec_893 because the secretary of state did not until date certify that brazil satisfied the foregoing condition respondent determined deficiencies in tax for the years at issue abdel-fattah v commissioner and aftermath in date we held in 134_tc_190 that sec_893 is not a prerequisite for exemption under sec_893 on date the chief_counsel of the internal_revenue_service published an action on decision aod with respect to abdel-fattah advising that the service will no longer take the position that the certification required by the secretary of state in sec_893 is a prerequisite for the tax exemption provided for in sec_893 aod date in date before the issuance of but consistent with the position taken in the aod respondent reviewed whether petitioners met the requirements of sec_893 and finding the requirements satisfied conceded both cases on date he communicated his decision to ms da silva on account of an oversight related to moving offices however he did not notify mr da silva of his concession until date on date mr da silva and respondent filed a stipulation of resolved issues and on date ms da silva and respondent filed a stipulation of resolved issues the stipulations resolved all issues but for petitioners' respective claims for litigation and administrative costs petitioners made the motions on date each motion requests an award for fees incurred during the administrative and litigation proceedings i introduction discussion sec_7430 provides that a taxpayer may recover reasonable costs including attorney's_fees incurred in connection with any_tax proceeding administrative or judicial against the united_states if the taxpayer is the prevailing_party in the proceeding to recover costs the taxpayer must among other things establish he is the prevailing_party he has exhausted the administrative remedies available to him he did not unreasonably protract the proceedings and the amount of the costs requested is reasonable see sec_7430 b and c he will not be treated as a prevailing_party if the commissioner establishes that his position in the proceeding was substantially justified sec_7430 the parties join issue on whether petitioners incurred any costs associated with their respective administrative and judicial proceedings and whether respondent's position was substantially justified since we find that respondent's position was substantially justified neither petitioner is the prevailing_party and we need not consider whether either incurred any costs as evidence that respondent's position in these cases was not substantially justified petitioners point to the fact that the commissioner lost in abdel-fattah failed to appeal his loss and by the aod conceded his error in insisting that sec_893 certification is a prerequisite to sec_893 relief respondent argues that his position in these cases was substantially justified because before his loss in abdel-fattah in the absence of contrary judicial precedent or other contrary guidance his position that sec_893 was a prerequisite to sec_893 relief was reasonable and following the decision in abdel-fattah he conceded the cases in a reasonable_time ii substantial justification the commissioner's position is substantially justified if considering all the facts and circumstances of the case he acted reasonably that is if his position had a reasonable basis in both law and fact 487_us_552 89_tc_79 aff'd 861_f2d_131 5th cir the relevant inquiry is whether the commissioner knew or should have known that his position was invalid when adopted given the facts available and any legal precedent related to the case 55_f3d_189 5th cir aff'g tcmemo_1994_182 108_tc_430 prouty v commissioner tcmemo_2002_175 eventual concession or loss of a case does not establish that the commissioner's position was unreasonable but a concession is a factor to be considered 92_tc_760 the u s supreme court has warned that courts must resist the understandable temptation to engage in post hoc reasoning by concluding that because a plaintiff did not ultimately prevail his action must have been unreasonable or without foundation 434_us_412 generally the commissioner's position is considered substantially justified when an issue is one of first impression vines v commissioner tcmemo_2006_258 citing 995_f2d_1460 9th cir in particular a position is substantially justified when it is a case of first impression it is not contrary to any published decision and a reasonable person could not say that it lacked colorable justification 102_tc_391 the mere fact that a case is one of first impression however will not establish substantial justification when the commissioner's position conflicts with the clear and unequivocal language of the statute such that his interpretation of that statute is clearly unreasonable nalle v commissioner f 3d pincite iii newman v commissioner in newman v commissioner tcmemo_2012_74 a memorandum opinion of the court we considered arguments similar if not identical to the parties' arguments here we considered whether the commissioner's position was substantially justified during two phases of the newman case pre-abdel-fattah and post-abdel-fattah with respect to the first pre-abdel-fattah phase we stated since the legal issues in abdel-fattah and petitioners' cases were the same ie whether sec_893 is a prerequisite for exemption under sec_893 the position that the irs took in abdel-fattah is indicative of its position in petitioners' cases accordingly if the irs's arguments in abdel-fattah were reasonable then its position in petitioners' cases was also reasonable at least until the time that we issued our opinion in abdel-fattah that case raised an issue of first impression although we did not ultimately agree with the irs's position that position had a colorable justification based on its arguments as to i policy objectives and ii the proximity of subsections a and b of sec_893 the same can be said here and we adopt and incorporate our discussion in newman concerning policy and the proximity of subsections a and b of sec_893 our conclusion in newman with respect to the first_phase is also appropriate to this case since the irs's position in abdel-fattah was colorable it was also substantially justified see estate of wall v commissioner t c pincite see also nalle v commissioner f 3d pincite since the irs's position in abdel-fattah and its position in petitioners' cases were the same the irs's pre-abdel-fattah position in petitioners' cases was substantially justified with respect to the second post-abdel-fattah phase we stated when abdel-fattah was issued the situation changed the issue was no longer one of first impression and the irs's position was now contrary to a published opinion thus making the irs's position newly susceptible to the criticism that it lacked substantial justification it took several months after the decision in abdel- fattah for the irs to concede these cases and petitioners argue that the irs's position was not substantially justified during these periods however we find the irs's post-abdel-fattah handling of these cases reasonable--and we therefore find its position substantially justified again the same can be said here the commissioner needed sufficient time to concede the sec_893 issue our opinion in abdel-fattah was issued on date on date and date--ie and months later-- respondent's counsel informed ms da silva and mr da silva respectively that respondent would concede the sec_893 issue we view that as a reasonable amount of time for the irs to reconsider its position and concede that issue it is important to note that because of necessary rule_155_computations this court did not enter its decision in abdel-fattah until date taking into account that parties have days to appeal an adverse decision the opinion did not become final until date making the period between a final_decision and respondent's eventual concessions at least for ms da silva very short indeed in the case of mr da silva we recognize that months could be seen as excessive and therefore not reasonable according to respondent the delay was only the result of inadvertence stemming from an office move this alone does not excuse such a delay however during the additional six months between when respondent decided to concede the case in october of and when he finally communicated that to petitioner in april of there was no harm the court docket reflects no activity during that time and mr da silva's counsel did not provide any services during that period thus on the facts before us and in the absence of any activity that amount of time was reasonable see 621_fsupp_1184 n d cal noting the lack of activity in the case when determining the reasonableness of delay iv conclusion as in newman since we have determined that respondent was substantially justified in both his pre-abdel-fattah and post-abdel-fattah positions petitioners were not prevailing parties for purposes of sec_7430 accordingly petitioners are not entitled to an award of costs under sec_7430 appropriate orders and decisions will be entered
